Quinn, Judge
(concurring in the re-result) :
I have a number of reservations about the principal opinion. It indicates, for example, that the only part of Article 33 that “require [s] interpretation” is the “meaning of the term ‘practicable.’ ” In my opinion, Article 33 presents many unanswered questions.
In United States v Callahan, 10 USCMA 156, 27 CMR 230 (1959), wq noted, but did not decide, the question whether dismissal of a charge was required if there was a failure to comply with the Article’s requirement for written explanation of the delay in forwarding the charge. Earlier, in United States v Hounshell, 7 USCMA 3, 21 CMR 129 (1956), we commented on, but did not decide, whether automatic dismissal of a charge was required for failure to comply with the eight-day provision for forwarding a charge. Also, in discussing Article 27’s requirement for appointment of a lawyer to represent the accused, the principal opinion reasons that an uncharged accused is not entitled to counsel because Article 27 is inoperative until there is a general court-martial. Article 33, too, applies to persons “held for trial by general court-martial,” but the principal opinion is silent as to when an accused can be said to be “held for trial.” See United States v Tibbs, 15 USCMA 350, 356-357, 35 CMR 322 (1965).
Notwithstanding my reservations as to the rationale of the principal opinion, and without endorsing its thirty-day rule, I concur in the result it reaches because the circumstances, including the frustration of the accused’s efforts to consult counsel, demonstrate, in my opinion, “willful, purposeful, vexatious . . . [and] oppressive delay by the Government.” United States v Brown, 13 USCMA 11, 14, 32 CMR 11 (1962); see also United States v Callahan, supra; United States v Parish, 17 USCMA 411, 416, 38 CMR 209 (1968).